Citation Nr: 0507175	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  97-32 414A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for residuals of a 
gunshot wound of the right side.

2.  Entitlement to service connection for residuals of a 
gunshot wound of the right shoulder.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel




INTRODUCTION

The veteran had active service from February 1969 to May 
1972.   His military awards include the Combat Infantryman's 
Badge and Purple Heart. 

This appeal is from an April 1997 rating decision of the 
Department of Veterans Affairs (VA) Nashville, Tennessee, 
Regional Office acting as the agency of original jurisdiction 
in this case.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran presents a claim by a combat veteran who reports 
sustaining gunshot wounds in combat, presumably true absent 
clear and convincing evidence to the contrary.  38 U.S.C.A. 
§ 1154(b) (West 2002).  The VA examination of February 1997 
did not report evidence the veteran sustained such wounds or 
currently has identifiable residuals of those wounds.  
Absence of current disability is a bar to disability 
compensation.  See Gilpin v. West, 155 F. 3d 1353, 1356 (Fed. 
Cir. 1998).  Absence of physical evidence of past gunshot 
wounds could be clear and convincing evidence to rebut the 
presumption the veteran was shot in the right side and right 
shoulder as he says he was.  Further development of the 
evidence in this case is possible and crucial.

The VA examination report of February 1997 does not permit 
the conclusion that the veteran has no residuals of gunshot 
wounds of the right side and right shoulder, because it does 
not say he does not.  Although long and detailed, it leaves 
the reader to infer there are no residuals of the claimed 
wounds because the examiner apparently looked at his skin and 
reported no scars or other findings identified as residuals 
of gunshot wounds.  The veteran's substantive appeal asserts 
that scars show where he was shot.  Given the strong 
presumption that the veteran was shot as claimed, the 
examination report must be explicit in its findings before VA 
concludes there are no residuals or that the presumption is 
rebutted.  The veteran must be examined again.

The veteran's claims file shows two instances of his failure 
to report for VA examinations (on other matters), reporting 
failure to receive notice of the examination.  Careful 
monitoring of all communication with the veteran both by VA 
and by his representative appears well advised in this case.  
If the notice of scheduling of an examination were copied to 
his representative, his representative could share in 
assisting this combat veteran in prosecuting his claim.  Any 
notices of scheduling of examination should be copied to the 
claims file as well.

The veteran and the AOJ both note that his service personnel 
records list gunshot wounds of the foot, side, and shoulder, 
without identifying which side for any of them.  The AOJ 
noted that the service medical records are negative for 
evidence of gunshot wounds of the right side or right 
shoulder, which although not presumption rebutting evidence, 
is evidence nonetheless.  The AOJ's request for service 
records obtained the veteran's personal health records, but 
not clinical records from the facility that treated his 
gunshot wound of the right foot.  The veteran told the 
February 1997 VA general medical examiner and the September 
2002 VA psychiatric examiner that he was evacuated to and 
treated in Okinawa after he was wounded in Vietnam.  The 
circumstances in this case are compelling that clinical 
records from the treating facility in Okinawa must be sought.

Accordingly, the case is REMANDED for the following action:

1.  Identify the facility in Okinawa, 
Japan, at which the veteran received 
treatment in May 1971, either by asking 
the veteran or by research of unit 
records, and request all clinical records 
showing treatment of the veteran 
following evacuation from Vietnam for 
gunshot wound or wounds.

2.  Schedule the veteran for a VA 
examination, documenting all 
communication related to scheduling the 
examination, with copies of scheduling 
letters mailed to his representative.

?	The examination is to diagnose or 
rule out residuals of a gunshot 
wound of the right side and of a 
gunshot wound of the right 
shoulder.  Provide the examiner 
with the claims file.

?	The examiner must ask the veteran 
where in the right side and right 
shoulder he was shot, and report 
his response.  The examiner must 
report whether there are scars or 
other indications at or near those 
locations that evidence past 
gunshot wounds, ultimately 
identifying the residuals of 
gunshot wounds or reporting that 
residuals of gunshot wounds of the 
right side and of the right 
shoulder are not found.

3.  Readjudicate the claims at issue.  If 
any claim remains denied, provide the 
appellant and his representative an 
appropriate supplemental statement of the 
case and an appropriate period to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



